Citation Nr: 0421096	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  89-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ilioinguinal neuropathy, residual of surgical treatment 
by the Department of Veterans Affairs (VA) in 1988 and 1989.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
lower extremity as a result of surgical treatment by the 
Department of Veterans Affairs in 1988 and 1989.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1989 and December 1998 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A decision of the Board in December 1990 denied the veteran's 
claim for compensation for disability involving the right 
groin and right lower extremity as a result of VA treatment 
in August 1988.  The veteran appealed the Board's December 
1990 decision to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's decision 
and remanded the matter for further proceedings.  Then, in a 
rating decision dated in December 1998, the RO granted 
compensation under 38 U.S.C.A. § 1151 for right ilioinguinal 
neuropathy and assigned an evaluation of 10 percent for such 
as additional disability resulting from VA treatment; the RO 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability of the right lower extremity, 
specified as weakness.  A June 1999 Board decision denied 
compensation for additional disability under 38 U.S.C.A. 
§ 1151.  The veteran appealed the propriety of the initial 10 
percent rating assigned for right ilioinguinal neuropathy to 
the Board.  Additionally, the veteran appealed the Board's 
June 1999 decision denying additional benefits under 
38 U.S.C.A. § 1151 to the Court, which vacated the Board's 
decision and remanded the matter for further proceedings.  In 
May 2001, the Board remanded this case to the RO for further 
development of the evidence.  The case was returned to Board 
in June 2004.

The Board notes that, in March 2003, the veteran withdrew his 
request for a hearing on appeal in connection with the issues 
listed on the first page of this decision.  

The Board also notes that, during the pendency of his appeal, 
the veteran has consistently asserted that additional 
disability as a result of VA surgical treatment has rendered 
him unable to obtain or retain substantially gainful 
employment.  He has thus raised an inferred issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to his disability found by VA 
to be compensable under 38 U.S.C.A. § 1151.  This claim, 
which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.     


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran is already in receipt of the maximum 
schedular rating for right ilioinguinal neuropathy and such 
is not manifested by unusual symptoms, shown to require 
frequent periods of hospitalization, or to result in marked 
interference with employment.

3.  A scar in the inguinal area, which is a residual of VA 
surgical treatment, is tender and painful.

4.  Disability resulting from VA surgical treatment in 1988 
and 1989 does not include back pain, right leg weakness or 
other disability affecting the arteries, veins, bones, 
joints, or muscles of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ilioinguinal neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8530 (2003).

2.  A separate evaluation of 10 percent, but no more, is 
warranted for a tender scar residual to VA surgical treatment 
in 1988 and 1989.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002, 2003).

3.  Compensation for additional disability of the right lower 
extremity as a result of VA surgical treatment in 1998 and 
1989 is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 



A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In the veteran's case, the initial grant of benefits and 
assignment of a 10 percent rating for right inguinal 
neuropathy, and the denial of any additional benefits under 
38 U.S.C.A. § 1151 were made prior to the enactment of the 
VCAA.  Consistent with Pelegrini II, however, remedial notice 
was thereafter provided to the veteran.  As set out below, 
the content of subsequently-issued notification to the 
veteran complied with the VCAA and its implementing 
regulations, as required by the Court.  

A VCAA notice letter in September 2001 notified the veteran 
that his authorization for a private physician to release 
medical records was needed to support his claim and that VA 
would request treatment records from a VA medical facility 
identified by him.  The RO's letter also stated that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies, 
but it was still his responsibility to make sure such records 
were received by VA.  The veteran was then provided with 
contact information if he had questions or needed assistance.  
In addition, a statement of the case furnished in July 2001 
had provided the criteria which were used to evaluate the 
veteran's disability of right inguinal neuropathy, an 
analysis of the pertinent medical evidence of record, and the 
reasons and bases for the denial of an evaluation in excess 
of 10 percent.  A supplemental statement of the case 
furnished in March 2004 informed the veteran of the 
additional evidence considered and of the reasons and bases 
why an evaluation in excess of 10 percent was not granted on 
either a schedular or extraschedular basis.  Another 
supplemental statement of the case furnished in March 2004 on 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability of the right lower extremity 
as a result of VA treatment provided an analysis of the 
pertinent medical evidence of record and the reasons and 
bases for the denial of the veteran's claim.  These documents 
included notice to the veteran of the VA opinions obtained 
pertinent to the questions on appeal and afforded the veteran 
opportunity to respond thereto with additional evidence or 
argument.  As such, VA has fulfilled the duty to assist 
pursuant to the VCAA.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claims 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



B.  Duty to Assist

VA has obtained the records of the VA surgical and medical 
treatment in question, as well as private medical evidence 
identified by the veteran.  In addition, VA has afforded the 
veteran multiple examinations and medical opinions to 
evaluate the nature, severity and etiology of his claimed 
disability/ies, most recently in December 2003 during a 
period of observation and evaluation at a VA facility.  The 
veteran has also submitted an opinion by a private physician 
in support of his appeal, which is associated with the claims 
file and has been considered by VA.  The veteran and his 
representative have not identified any additional evidence 
which might be relevant to the claims on appeal.  Moreover, 
the veteran declined his opportunity to present testimony at 
a personal hearing.  As such, VA has fulfilled the duty to 
assist pursuant to the VCAA and the case is ready for 
appellate review.

II.  Legal Criteria

When a veteran suffers an injury or aggravation of an injury 
as the result of VA hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, it is necessary to show that additional disability 
is actually the result of such disease or injury, or 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  'Necessary 
consequences' are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  In this case, the veteran filed his claim in January 
1989.  Therefore, the amended version of the statute is not 
applicable.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

38 C.F.R. § 4.124a, Diagnostic Code 8530, provides that mild 
to moderate paralysis of the ilio-inguinal nerve warrants a 
non-compensable (zero percent) evaluation.  Severe to 
complete paralysis warrants a maximum schedular evaluation of 
10 percent.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided that an evaluation of 10 percent was warranted 
for superficial scars, poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 provided that an evaluation 
of 10 percent was warranted for superficial scars, tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars were rated on the limitation of 
function of the part affected.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  As amended, 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2003) provides that an evaluation of 10 percent is 
warranted for scars, other than of the head, neck, or face, 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater which are superficial and which do not cause limited 
motion.  Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
the extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

As amended, Diagnostic Code 7803 provides that an evaluation 
of 10 percent is warranted for superficial, unstable scars.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides that an evaluation of 10 
percent is warranted for superficial scars which are painful 
on examination.  Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the affected 
part.

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

In August 1988, during VA hospitalization for the purposes of 
administering psychiatric treatment and alcohol 
detoxification, the veteran complained of an intermittently 
painful right inguinal bulge with some occasional radiation 
of pain at the right testicle.  He underwent a right inguinal 
herniorrhaphy.  During surgery, a spermatic cord lipoma was 
excised.  The operative report noted that care was taken to 
avoid the ilioinguinal nerve.  After the surgery, the veteran 
was transferred back to the psychiatry service; he left the 
hospital irregularly on the seventh postoperative day.  
During a re-admission in late August 1988, a surgical consult 
found no recurrence of the right inguinal hernia and noted 
that some medial thigh strain was the most likely cause of 
the veteran's complaint of postoperative soreness.

In January 1989 at a VA general surgery clinic, it was noted 
that the veteran had a history of a hernia repair.  The 
veteran complained of pain shooting down his right leg from 
the incision/testicular area and a dull, throbbing pain in 
the right inner thigh.  He stated that he had sharp pain in 
the right testicle during sex.  He also stated that he had 
fallen six times due to leg pain, which was sharp, shooting, 
and sporadic, and occurred two or three times per day.  The 
pain was not associated with any type of movement.  On 
examination of the right inguinal area, there was no bulge 
with a cough and the scar was clean.  The assessment was 
possible nerve entrapment.  The veteran was referred to the 
anesthesia service for a possible nerve block, and he 
underwent a right obturator nerve block.  Then, at the 
surgical clinic, he complained of pain in the medial thigh 
and scrotum.  He stated that he had increased pain when he 
ejaculated.  The impression was possible epididymitis.  In 
March 1989, the impression was mild epididymitis, and an 
antibiotic was prescribed.

In April 1989, the veteran was re-admitted to a VA medical 
center for complaints of right groin and right testicular 
pain since the right inguinal hernia repair in August 1998.  
He underwent surgical exploration of the right groin.  The 
plan was to free up any scar tissue and possibly transect the 
ilioinguinal nerve.  After thorough exploration of the 
spermatic cord and its surrounding area, no ilioinguinal 
nerve was ever identified.  The "old scar, right inguinal 
area" was sent to surgical pathology, and the diagnosis was 
cicatrix with focal foreign body giant-cell reaction.  In the 
hospital summary, it was reported that the right groin 
exploration showed the ilioinguinal and ilionypogastric 
nerves to be intact and that some scar tissue was dissected 
away from the nerve tissue to help free up and mobilize the 
nerves.  The veteran did well postoperatively.  The pertinent 
discharge diagnosis was right groin and testicular pain, 
secondary to nerve entrapment.  In late April 1989, the 
veteran was re-admitted for evacuation of an infected 
hematoma of the right groin incision.  On clinic follow-up, 
the lower abdominal wound gradually healed, but the veteran 
continued to complain of pain.  The veteran was then seen in 
a pain clinic during 1989 and into 1990.  

At a hearing before a hearing officer in September 1989, the 
veteran testified that he had pain in pain in his right 
testicle and right leg and swelling of his scrotum.

In January 1990, the veteran was evaluated by a VA physical 
therapy service physician for a history of right 
groin/testicular pain following a right hernia excision, a 
later exploration for possible ilioinguinal nerve entrapment, 
and wound infection, which had resolved.  The veteran 
indicated that his pain was worse with activity.  He had not 
obtained relief from medication or from an obturator nerve 
block.  He had tried a TENS unit with some success.  On 
examination, the lower extremities had normal strength, 
sensation, and neurologic function; deep tendon reflexes were 
two plus, bilaterally; sensation over the inner thigh was 
normal; and no swelling of the testicles was noted.  The 
impression was chronic right groin pain following 
herniorrhaphy, possible injury to ilioinguinal nerve.

In March 1990, an administrative law judge (ALJ) of the 
Social Security Administration (SSA) granted the veteran 
disability benefits under laws administered by that agency.  
The ALJ found that medical evidence showed that the veteran 
had a severe personality disorder, a substance addiction 
disorder, and chronic pain residual to hernia surgery and 
exploratory surgery of the right groin and resulting 
complications.  The ALJ found also that the severity of the 
veteran's mental impairments had precluded him from working 
for at least 12 continuous months.  The ALJ found that the 
veteran had been under a disability as defined in the Social 
Security Act since August 3, 1988, the date on which he last 
engaged in substantial gainful activity.

The SSA ALJ did not find that residuals or complications of 
hernia/groin surgery precluded the veteran from working.  In 
December 1994, when SSA found that the veteran's disability 
continued, the primary diagnosis was personality disorder and 
the secondary diagnosis was substance dependence disorder 
(drug).

In July 1995, the VA District Counsel in St. Louis, Missouri, 
reported to the RO that, in response to a request by the 
Board in a May 1995, medical information compiled during an 
investigation of a claim filed by the veteran against VA 
under the Federal Tort Claims Act, which had been denied, was 
being disclosed.  The medical information included a report 
by a VA assistant chief, surgery service, who participated in 
the veteran's right groin exploratory surgery in April 1989, 
and a medical evaluation of the veteran's tort claim by a VA 
surgeon.

In October 1990, the VA assistant chief, surgery service, 
reported the following:  After a VA right inguinal 
herniorrhaphy in August 1988, the veteran complained of thigh 
and groin pain; he was seen by the urology service to rule 
out epididymitis and by the anesthesia service to attempt to 
relieve the pain with injections; these were not successful, 
and the veteran was re-explored; no nerve entrapment was 
found but the nerve was dissected free; postoperatively, the 
veteran developed a hematoma which was infected; the hematoma 
was opened and drained and ultimately healed; the surgical 
procedure could possibly be related to testicular and thigh 
pain but not to low back pain or impotence; the veteran had a 
long-standing alcohol problem with a history of suicide 
attempt; and the disability which the veteran claimed could 
not be attributed to a surgical procedure confined to the 
right groin.

The findings of the VA surgeon who evaluated the veteran's 
tort claim included the following:  Although a diagnosis was 
made in the VA surgical clinic in January 1989 of possible 
nerve entrapment, the only evidence that a nerve was 
entrapped or damaged during hernia repair surgery in August 
1988 was that the veteran started complaining of pain 
afterwards; although the veteran underwent a right obturator 
nerve block in January 1989, the obturator nerve was not 
involved in the hernia repair and there was no mention in the 
treatment records of pain relief in the groin and scrotal 
area following the nerve block; the ilioinguinal nerve and 
the genitor-femoral nerve were not separately blocked, and it 
is not known which nerve, if any, was involved; the veteran 
was treated with antibiotics for an episode of epididymitis 
from January to March 1989, and in April 1989 there was no 
further clinical evidence of epididymitis; during surgical 
exploration of the veteran's hernia repair wound in April 
1989, no ilioinguinal nerve was found; although the veteran 
then complained of throbbing pain of the right testis, an 
entrapped nerve would not affect the testis itself; a 
postoperative abscess of the surgical wound healed after 
evacuation; the veteran complained of impotence in March 
1990, but there was no anatomic or organic relationship 
between his sexual function and the inguinal hernia repair; 
and the veteran's complaints of leg pain and back pain were 
not related to the hernia repair.  The VA surgeon reported 
his conclusion that none of the veteran's VA surgeries could 
be the cause of his claimed leg pain, lower back pain, or 
impotence.

In April 1992, the veteran was admitted to the VA medical 
center in Leavenworth, Kansas, for alcohol detoxification.  
During hospitalization, the veteran maintained that he had 
come to the hospital to seek treatment for pain and that he 
was not interested in substance abuse treatment.  He was 
referred to the medicine department for evaluation of chronic 
pain but he did not want to be seen on a routine basis for 
that consultation. On the second hospital day, he requested 
discharge.  His condition at discharge was stable.

At a VA neurological examination in August 1995, the veteran 
complained of continuous pain involving a right groin 
incision site and the area inferior to the incision.  He also 
complained of right testicular pain and swelling, right 
medial thigh and leg pain, and right leg weakness which 
caused him to fall and lose complete control of his right 
lower extremity.  He also stated that he had had impotence 
since VA surgery.  On examination, a right groin incision was 
well-healed.  There was exquisite pain to palpation of the 
incision in the area immediately inferior to the incision.  
There was also exquisite pain upon palpation of the right 
spermatic cord and right testicle, but it was not swollen and 
no masses were present.  Sensation was intact in right groin 
area and medial thigh to light touch.  The veteran would not 
tolerate an adequate examination of his inguinal canal.  No 
definite recurrence of the right inguinal hernia was noted.  
The examiner reported that the veteran's severe pain of the 
right groin since his hernia repair could be consistent with 
a nerve entrapment even though when the groin was explored no 
nerve was identified.  He commented that severe pain from 
nerve entrapment could produce disability, although it was 
unlikely that nerve entrapment would produce weakness and 
loss of function of the right lower extremity.

At a VA neurological examination in September 1995, the 
veteran complained of right groin and leg pain.  On 
examination, there was no definite evidence of weakness or 
wasting.  The veteran complained of pain in his right lower 
extremity on exertion, which precluded significant muscle 
testing.  Sensory examination was intact except for a region 
in his right suprapubic area where the veteran complained of 
marked sensitivity, pain, and diminished sensation.  The 
veteran also complained of leg weakness and radicular type 
pain down his right leg.  An EMG [electromyelogram] was 
performed to rule out an entrapment radiculopathy, entrapment 
neuropathy, or femoral neuropathy.  The EMG revealed no 
evidence of neuromuscular abnormality in the areas tested.  
It was not able to assess the question of an ilioinguinal 
neuropathy.  The diagnosis was clinical evidence suggesting a 
right ilioinguinal neuropathy, with no objective evidence 
found on evaluation to support the veteran's reports of pain 
and weakness involving the right leg in any other way.

At a VA general medical examination in May 1996, there was no 
evidence of any hernia.  The inguinal rings were small and 
firm.  The diagnosis was remote hernia repaired, no 
recurrence.

At a VA psychiatric examination in May 1996, a history of 
problems with alcohol and drugs since active service was 
noted.  The veteran stated that approximately four years 
earlier he had been diagnosed with bipolar affective 
disorder.  He indicated also that he had had complications 
after hernia repair surgery and pain ever since.  The 
examiner noted that the veteran's claims file indicated prior 
diagnoses of severe personality disorder, polysubstance 
addiction, and chronic pain disorder and that the veteran had 
had a lot of trouble with cocaine, which he had stopped using 
in 1987 or 1988.  On mental status examination, the veteran 
stated that he felt depressed.  His energy was low.  His 
affect was somewhat irritable.  His temper was bad.  He 
denied suicidal ideation.  He had anger at VA concerning 
hernia surgery which had caused him so much pain in the groin 
ever since.  The diagnoses were bipolar affective disorder, 
alcohol dependence, which was still a problem, substance 
abuse in remission, history of mixed personality disorder, 
and somatoform pain disorder.         

In November 1996, a private family medicine physician 
reported that he had examined the veteran.  He noted that, on 
April 14, 1992, the veteran was admitted to the VA medical 
center, Leavenworth, Kansas, for evaluation of right groin 
pain and that the discharge diagnoses one month later 
included chronic right groin pain secondary to median femoral 
cutaneous nerve entrapment.  The private physician reported 
that the veteran had the following complaints in November 
1996:  loss of 30 pounds of weight "due to pain and 
suffering"; increasing right leg pain, numbness, and falling 
episodes - fell, fractured right foot and lacerated right 
side of face; electrical shock sensation of his right groin 
and leg that would cause him to nearly fall; bowel 
irregularity - bowel movement 30 minutes after each meal; 
constant right testicle pain and ascending of his right 
testicle; gas pain, gurgling noises of his bowels; and 
inability to obtain an erection - loss of libido.  On 
examination, both inguinal areas revealed bilateral hernias, 
with pain noted of the right inguinal hernia.  Right and left 
trunk rotations produced right flank pain and groin pain.  
Forward bending produced pulling of the inner aspect of the 
right thigh which radiated into his right great toe.  Right 
and left side bending produced right inguinal pain and 
pulling but the left side bending was more intense.  Right 
straight leg raising at 25 degrees produce pulling pain and 
numbness of the right groin which radiated into his inner 
thigh and right knee.  Left Patrick's test and straight leg 
raising tests at 50 degrees produced pulling pain of his 
right groin.  The gas was audible and suggested gas 
entrapment of his bowel.  

The private physician stated that he had reviewed all records 
designated in the appellee's designation of record in the 
Court in July 1991 and records of the veteran's treatment at 
the VA medical center, Leavenworth, Kansas, through August 
1995.  He stated that VA attempted repairs of a right 
inguinal hernia were not successful, and the veteran's 
complaint had persisted.  On the basis of his examination of 
the veteran, the veteran's history, the medical records which 
he reviewed, and his medical experience, he stated an opinion 
that the veteran was "totally disabled and incapable of 
gainful employment due to the right ilioinguinal and femoral 
nerve entrapment and trauma" and that the veteran's 
complaints were "reasonably to be expected to arise from 
this condition which by every indication was caused or 
exacerbated by the surgery he received in August 1988 at the 
KCVA."  

At a VA surgical examination in September 1998, it was noted 
that the veteran had a history of right groin pain since a 
right inguinal herniorrhaphy in 1988.  He described the pain 
as an electric shock sensation which began in his right 
inguinal area and spread to his anteromedial thigh and foot.  
His pain occurred at rest but was exacerbated by weight 
bearing.  His leg would occasionally buckle and the veteran 
would experience a brief loss of strength in his right lower 
extremity, which had caused the veteran to fall numerous 
times recently.  In addition to the electric sensation, the 
veteran described a throbbing sensation in the affected 
areas.  He had a similar pain in his right testicle.  The 
veteran had no complaints of nausea/vomiting or change in 
bowel habits.  He could ambulate without difficulty/limp.  
His right lower extremity was not symptomatic at the time of 
the examination.  The examiner reported that he had performed 
a chart review, which included review of VA treatment records 
and examination reports and the report by the private family 
medicine physician.  He also noted the veteran's history of 
alcohol and cocaine abuse and his psychiatric history of a 
previous suicide attempt and antisocial/passive aggressive 
mixed personality disorder.  

On examination, the abdomen was non-tender and non-distended 
with right groin/inguinal (suprapubic) pain upon superficial 
and deep palpation.  The veteran had exquisite pain in the 
right cord and a small/minimal defect in the left inguinal 
area, which was reducible and asymptomatic.  He had 
bilaterally descended testicles with no masses or lesions.  
The right testis and right spermatic cord were tender to 
palpation and interfered with the examination.  On 
neurological examination, cranial nerves were intact.  Motor 
strength was 5/5 in all extremities, including the right 
lower extremity. Deep tendon reflexes were two plus and 
symmetric, bilaterally.  The assessments were as follows: the 
veteran's pain in the inguinal area and right cord/testes was 
possibly secondary to ilioinguinal nerve entrapment; his 
other symptoms and complaints of right lower extremity 
weakness were not related to his inguinal herniorrhaphy/re-
exploration/subsequent incision and drainage of an infected 
hematoma; it was possible that the veteran's pain and 
symptoms were related to a psychiatric cause; his symptoms 
could not fully be explained by ilioinguinal neuropathy and 
his inguinal surgery, which was not a failure, should not 
totally disable him or make him incapable of gainful 
employment.

At a VA neurological examination in September 1998, the 
veteran's complaints were the same as at the surgical 
examination that month.  On examination, the veteran was 
alert and in no obvious distress.  Cranial nerve examination 
was within normal limits.  A motor examination did not reveal 
any weakness of muscles of the lower or upper extremities.  
Muscle strength and reflexes were normal.  Sensory 
examination was normal for touch, pinprick, position, and 
vibration sense.  Straight leg raising was normal up to 90 
degrees.  Patrick's and Romberg sign were negative.  The 
veteran was able to walk.  Tapping on the inguinal area did 
not produce any shooting pain.  Deep palpation on the 
inguinal area scar produced local pain.  An ultrasound study 
of the right inguinal area did not reveal any aneurysm.  An 
earlier EMG did not reveal any evidence for radiculopathy or 
femoral neuropathy and was not able to assess ilioinguinal 
neuropathy.  The assessment was that the veteran had multiple 
symptoms but that a neurological examination did not reveal 
any sensory loss and was unremarkable.  The examiner reported 
that some of the veteran's symptoms were suggestive of 
ilioinguinal neuropathy, as in the past, but it was difficult 
to explain his symptoms of intermittent numbness of the thigh 
and leg and the shooting pain to the right leg and foot on 
the basis of localized neuropathy.

In December 2003, the veteran was admitted to a VA medical 
center for a period of observation and evaluation and VA 
examinations.  

At a VA general medical examination during the December 2003 
period of observation and evaluation, the veteran's only 
complaint was pain in the right inguinal hernia scar and pain 
in the cords along the right testis.  The veteran stated that 
the pain in his inguinal region prevented him from walking, 
standing, or running for any distance.  He stated that he was 
not working because the pain in his right inguinal area was 
too severe.  He said that he could walk around the house and 
that was about it.  If he walked one to three blocks, his 
right leg would give out and he would have to stop.  He 
denied any trauma to the lower extremities.  He stated that 
his pain was 7/10 and was present "24/7".  It was noted 
that a right pelvic CT scan in July 2002 still showed an 
inguinal hernia and a Doppler sonogram of the lower 
extremities in July 2002 was normal.  He had no calf pain and 
did not complain of symptoms which sounded like claudication.  
On examination, a well-healed, 13 cm. scar in the right 
inguinal region, which was consistent with an inguinal 
herniorrhaphy, was noted.  The scar was tender.  The tissue 
between the scar and the scrotum was also tender, as were the 
right cords.  The veteran was too tender for an inguinal 
examination.  His scrotal contents were normal.  He had good 
muscle mass in the lower extremities without atrophy.  He 
complained of pain with any sort of moving, and he sort of 
dragged his right leg when moving from a supine to a sitting 
position on the bed.  He had good knee and ankle reflexes, 
good toe extensors, and no clonus.  There was a good dorsalis 
pulse in the right foot.  Straight leg raising was negative.  
The pertinent assessments were right iliofemoral neuropathy 
and pain secondary to an inguinal hernia operation and right 
inguinal tenderness around the well-healed inguinal scar.

At a VA peripheral nerves examination during the December 
2003 period of observation and evaluation, which was 
performed over a period of several days, the veteran's main 
complaint was feeling numb in the right leg from the thigh 
down.  He stated that the numbness spread to the right ankle 
and foot.  He stated that he felt that he was losing control 
of the leg.  Sometimes, he felt like he had an electric shock 
and his whole leg would jerk.  He complained of pain in the 
inner thigh which went down to the calf and leg all the time.  
When he walked or stood,  he had pain in the leg for which he 
took pain medicine.  He said that he had received shots to 
the inguinal area at a pain clinic without any significant 
relief.  A cranial nerve examination was unremarkable.  The 
veteran's right lower extremity showed 3/5 strength in foot 
dorsiflexion and plantar flexion, 4 plus/5 strength 
proximally in hip flexion and extension, and 4 plus/5 
strength in knee flexion and extension.  All these muscles in 
the right leg showed give away weakness.  Reflexes were 
normal in all extremities.  A sensory examination showed that 
the veteran could not feel touch or pinprick in the right 
thigh, leg, and foot anteriorly, with intact sensation 
posteriorly.  He also had increased sensitivity to pain below 
the scar area in the inguinal region.  Sometimes, there was 
decreased sensation in the right lower abdomen and inguinal 
area.  Tapping on the scar area produced local pain.  The 
veteran was able to walk with some limp on the right.  He 
could walk on heels but not on toes.  

The neurological examiner reported that the veteran was 
observed in the hospital.  He did not have any complaints to 
the nursing staff.  He was seen walking by the nursing staff 
and occasionally he was seen walking with a limp.

The neurological examiner reported that he performed a repeat 
examination the next day, which showed that the veteran was 
able to feel in the right thigh and anterior leg, with a 
decrease in touch and pinprick on the right compared to the 
left.  The veteran could feel normally in the buttock and the 
back of the thigh and leg.  He could feel normally in the 
abdomen except before the scar where he felt increased 
sensation to pain.  He felt a decrease in sensation along the 
inguinal area, which was variable.  Straight leg raising was 
to 85 degrees on the right and 90 degrees on the  left.  Hip 
extension did not produce any pain.  Reflexes were normal in 
all extremities.

A follow-up examination was performed on the third day, at 
which the veteran felt the same.  He complained of numbness 
and tingling of the whole right leg from the thigh down and 
spasm in the calf muscle.  An examination revealed 
variability of sensation of initially no feeling to start 
with on the right leg to feeling sensation within minutes.  
The veteran could feel dull to pinprick in the leg and upper 
thigh but at the same place he could feel sharp when 
repeating immediately.  He felt increased sensitivity to 
pinprick inferior to the right inguinal scar and felt 
decreased sensitivity to touch in the same area, which was 
also variable from time to time.  He walked with caution, 
with no shooting pain elicited from tapping on the scar.  An 
EMG and nerve conduction study did not reveal any 
radiculopathy.

The neurological examiner reported that the veteran's main 
symptoms were inconsistent and highly variable from day to 
day and from one examination to the next.  His symptoms 
varied from no feeling on one examination to the presence of 
feeling.  Also, the main sensory loss in the right whole leg 
anteriorly did not follow a known anatomic localization to 
any particular nerve.  His weakness also varied and had a 
non-organic quality on examination.  The examiner stated that 
he felt that some of the veteran's symptoms were related to 
his hospitalization in 1988.  In the past, the veteran had 
described shooting pain from the inguinal area.  Currently, 
he had increased sensitivity and some pain at the scar site 
and decreased feeling below the scar area.  Sometimes, he had 
pain the right inguinal area.  

In a March 2004 addendum to his report, the VA neurological 
examiner stated an opinion that it is at least as likely as 
not that the shooting pain in the right inguinal area 
described by the veteran, the increased sensitivity at the 
scar site, and the decreased feeling below the scar area are 
related to the veteran's ilioinguinal neuropathy.



IV.  Analysis

Higher Evaluation

The Board first notes that despite some conflict in the 
medical evidence as to whether the veteran's complaints of 
pain are consistent with objective pathology and/or the 
history of VA treatment and surgery, his complaints of pain 
in the right testis/scrotum area and radiating pain into the 
right groin/inguinal area pain have been recognized as 
additional disability resulting from VA treatment and 
evaluated under Diagnostic Code 8530, pertaining to paralysis 
of the ilio-inguinal nerve.  The maximum schedular evaluation 
for severe to complete paralysis of such nerve is 10 percent, 
and that is the schedular evaluation currently in effect.  
There is no basis on which to rate the veteran's 
manifestations of disability of the ilioinguinal nerve under 
any other diagnostic code of the rating schedule and, for 
that reason, entitlement to a schedular evaluation in excess 
of 10 percent for right ilioinguinal neuropathy is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  

The Board also notes that the VA neurological examiner in 
September 1998 found that the veteran's inguinal area scar 
was painful and the VA general medical examiner in December 
2003 found that the veteran's right inguinal area surgical 
scar was tender.  The VA neurological examiner in December 
2003 also found the veteran had some pain at the surgical 
scar site.  These findings show that the veteran has a 
painful scar as a residual of VA hernia/groin surgeries in 
1988 and 1989.  This tender and painful scarring is an 
additional disability as a result of VA surgical treatment 
which is separate and distinct from the manifestations of 
right ilioinguinal neuropathy discussed above and which 
warrants a separate evaluation of 10 percent, but no more, 
under either former Diagnostic Code 7804 or revised 
Diagnostic Code 7804.

The Board also notes that the RO adjudicated the issue of 
entitlement to an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.

Although the Board has no authority to grant an extra- 
schedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra- 
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

In the March 1990 decision, the SSA ALJ did not find that the 
veteran's inability to work was related to his chronic pain 
residual to hernia/right groin surgery and the resulting 
complications of such surgery, now noted to include tender 
scarring.  In later review decisions, SSA also did not find 
that the veteran is disabled by reason of the residuals or 
complications of VA hernia/groin surgeries.

Although in November 1996, the private family medicine 
physician found the veteran to be totally disabled by 
residuals of VA hernia/groin surgeries, such conclusion is 
unsupported by a longitudinal consideration of the objective 
medical evidence of record.  In particular, the VA surgical 
examiner in September 1998 found that the veteran's right 
inguinal hernia surgery should not totally disable him or 
make him incapable of gainful employment.  These conflicting 
findings address the impact on the veteran's employability of 
the additional disability which VA has found he sustained as 
a result of VA surgical treatment and of the further 
additional disability which the veteran claims to have 
sustained as a result of VA surgical treatment but which VA 
has not recognized as compensable under  38 U.S.C.A. § 1151.  
However, these varying opinions are not determinative as to 
the veteran's claim for an extraschedular evaluation for 
right ilioinguinal neuropathy.  The Board has found that the 
manifestations of right inguinal neuropathy are pain in the 
right testis/scrotum and right inguinal area/groin pain.  The 
Board has found that the only other additional disability 
resulting from VA surgical treatment is a painful surgical 
scar.  These kind of pains do not present an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Although the veteran 
contends that his additional disability resulting from VA 
surgical treatment in 1988 and 1989 has precluded him from 
engaging in substantially gainful employment, that contention 
is properly considered in connection with his inferred claim 
for a total rating based on individual unemployability which 
is referred to the RO for appropriate action in the 
Introduction of this decision.  In any case, he has not 
offered evidence showing that his tender scarring and/or 
groin and inguinal nerve pain, in and of themselves, 
interfere with his employment or require hospitalization such 
that they result in disability not already contemplated in 
the separate 10 percent ratings assigned.  In that regard, 
the Board emphasizes that the percentage ratings under the 
Rating Schedule are representative of the average impairment 
in earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that the disabilities recognized as 
residual to VA treatment, in and of themselves, result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Rating 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

Additional Disability

The veteran has also asserted that he has numerous 
manifestations of disability residual to his VA treatment but 
which have not yet been recognized by VA as warranting 
compensation under 38 U.S.C.A. § 1151.  These claimed 
manifestations are:  impotence; back pain; right leg pain, 
and weakness, and numbness.  The record also contains an 
indication that the veteran has a somatoform disorder.  

With regard to the veteran's complaint of impotence with pain 
in the scrotal area, in March 1989, such was diagnosed as 
mild epididymitis.  The VA surgeon who evaluated the 
veteran's tort claim in 1995 noted that there was no further 
clinical evidence of epididymitis in the veteran's medical 
records.  The VA surgeon also found in 1995 that there was no 
anatomic or organic relationship between the veteran's sexual 
function and his VA inguinal hernia repair surgery, the VA 
surgeries did not cause impotence, and an entrapped nerve 
would not affect the veteran's right testis itself.  Although 
the private physician stated that the veteran's right 
testicle pain was related to right ilioinguinal and femoral 
nerve entrapment and trauma in 1996, that physician made no 
findings concerning the veteran's claimed impotence.  The VA 
surgical examiner in September 1998 found that the veteran's 
pain in the right testis/cord was possibly secondary to 
ilioinguinal nerve entrapment.  The VA general medical 
examiner in December 2003 found that the veteran's right 
spermatic cords were tender, but did not comment on etiology.  
Again, those physicians did not include impotence as a 
potential residual to VA treatment or otherwise associate 
such with the veteran's recognized inguinal nerve entrapment.  
The competent medical evidence of record, therefore, does not 
support the conclusion that the veteran's claimed impotence 
is a manifestation of right ilioinguinal neuropathy or 
otherwise related to VA treatment in 1988/1989.  

With regard to back pain, the VA surgeon who evaluated the 
veteran's tort claim in 1995 found that the VA hernia/groin 
surgeries in 1988 and 1989 did not cause his back pain.  The 
other VA physicians who have examined the veteran and 
reviewed his medical records did not address this issue, nor 
did the private family medicine physician.  The competent 
medical evidence of record, therefore, does not support the 
conclusion that the veteran's back pain is a manifestation of 
right ilioinguinal neuropathy or otherwise related to VA 
treatment in 1988/1989.  

With regard to right leg pain, weakness, and numbness, the VA 
surgeon who evaluated the veteran's tort claim in 1995 found 
that the VA hernia/groin surgeries were not the cause of the 
veteran's leg pain.  The VA neurological examiner in August 
1995 found that it was unlikely that nerve entrapment would 
produce weakness and loss of function of the veteran's right 
lower extremity.  An EMG in September 1995 showed no evidence 
of neuromuscular abnormality of the veteran's right lower 
extremity.  The VA neurological examiner in September 1995 
found no objective evidence to support the veteran's reports 
of right leg pain and weakness.  Although the private family 
medicine physician reported his opinion in November 1996 that 
the veteran's right leg pain and numbness were related to 
right ilioinguinal and femoral nerve entrapment and trauma, 
he did not provide a rationale for this opinion or comment on 
the contrary findings of VA physicians.  The VA surgical 
examiner in September 1998 found that the veteran's complaint 
of right lower extremity weakness was not related to his VA 
hernia/groin surgeries.  The VA neurological examiner in 
September 1998 found no weakness of the muscles of the 
veteran's lower extremities on motor examination; muscle 
strength was normal.  He also found no sensory loss of the 
veteran's right lower extremity.  The Board particularly 
emphasizes that the VA neurological examiner in December 2003 
found that sensory loss in the veteran's anterior whole right 
leg did not follow a known anatomic localization to any 
particular nerve and that the weakness of the veteran's right 
lower extremity had a non-organic quality.

In sum, the Board finds that the findings and opinions of the 
VA physicians who have evaluated the veteran's complaints of 
right leg pain, weakness, and numbness are more convincing 
than the opinion of the private family medicine physician.  
In particular, the VA neurological examiner in December 2003, 
who evaluated the veteran on three successive days, has 
explained that the veteran's complaints about his right leg 
do not comport with impairment of any particular nerve.  On 
the other hand, the private physician did not state that 
paralysis of the veteran's right ilioinguinal nerve produced 
right lower extremity pain, weakness, and numbness on 
objective demonstration.  The Board finds that the opinions 
of the VA physicians on this issue are entitled to greater 
weight and concludes that right leg pain, weakness, and 
numbness are not manifestations of the veteran's right 
ilioinguinal neuropathy.

With regard to the veteran's psychiatric symptoms, as noted 
by the VA psychiatric examiner in May 1996, the veteran had 
been diagnosed with a personality disorder and a substance 
abuse disorder prior to the VA hernia/groin surgeries in 1988 
and 1989.  The VA psychiatric examiner found that the veteran 
has a somatoform disorder.  By definition, this diagnosis 
indicates that the veteran has converted mental experiences 
into bodily symptoms, not that symptoms which were residuals 
of VA hernia/groin surgeries resulted in an acquired 
psychiatric disorder.  In any event, the veteran has not 
asserted a claim to expand the grant of compensation under 
38 U.S.C.A. § 1151 to include an acquired psychiatric 
disorder; such a claim has not been adjudicated by the RO and 
is thus not before the Board at this time.  The Board notes 
that there is no medical finding or opinion of record that 
psychiatric symptoms are a manifestation of the veteran's 
compensable right ilioinguinal neuropathy, and the Board 
finds that such is not the case.

None of the VA and private physicians who have evaluated the 
veteran have found that he has any additional disorder of the 
arteries, veins, bones, joints, or muscles of the right lower 
extremity which is a result of his VA hernia/groin surgeries 
in 1988 and 1989 or is related to his compensable disability 
of right ilioinguinal neuropathy.  The RO's grant of 
compensation under 38 U.S.C.A. § 1151 for right ilioinguinal 
neuropathy and the Board's grant herein of a separate 10 
percent evaluation for a painful surgical scar thus recognize 
all additional disabilities which were proximate results of 
the VA surgical treatment.  There is therefore no basis in 
the record to grant compensation under 38 U.S.C.A. § 1151 for 
any other additional disability.


ORDER

An evaluation in excess of 10 percent for right ilioinguinal 
neuropathy is denied.

A separate evaluation of 10 percent for a scar, residual to 
VA surgical treatment in 1988 and 1989, is granted, subject 
to regulations governing the payment of monetary awards.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of the right lower extremity as a result of VA 
surgical treatment in 1988 and 1989 is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



